Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:19-cv-03008-RBJ

ADDISON INSURANCE COMPANY, an Iowa corporation,

       Plaintiff,

vs.

MICHAEL VEVERKA, an individual,

     Defendant.
______________________________________________________________________

    MOTION FOR SUMMARY JUDGMENT RE PLAINTIFF’S COMPLAINT FOR
  DECLARATORY JUDGMENT AND DEFENDANT’S COUNTERCLAIMS FOR (1)
   BREACH OF CONTRACT; (2) BAD FAITH BREACH OF CONTRACT; AND (3)
             VIOLATION OF C.R.S. SECTION 10-3-1115, ET SEQ.
______________________________________________________________________

       Plaintiff Addison Insurance Company (“Addison”), by and through its attorneys,

Lambdin & Chaney, LLP, submits its Motion for Summary Judgment re Plaintiff’s Claims

for Declaratory Judgment and Defendant’s Counterclaims for (1) Breach of Contract; (2)

Bad Faith Breach of Contract; and (3) Violation of C.R.S. Section 10-3-1115, et seq.,

stating as follows:

       D.C.Colo.LCivR 7.1 Certification: Counsel for Addison has conferred with counsel

for Defendant prior to the filing of this Motion for Summary Judgment. Defendant opposes

Addison’s Motion and the relief sought.



             I.       INTRODUCTION AND JURISDICTIONAL STATEMENT

This Court has original jurisdiction of the within matter pursuant to 28 U.S.C. Section

1332(a), as there is diversity between the parties; the amount in controversy exceeds
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 2 of 20




$75,000. See, Complaint for Declaratory Relief, ECF 1 at ¶¶ 3, 4; admitted by Defendant

in ECF 10, ¶¶ 3, 4. Defendant Michael Veverka seeks UIM benefits under his employer,

Veverka Company, Inc.’s (“VCI”), commercial auto policy with Addison (the “Addison

Commercial Policy”) arising out of an accident on August 26, 2019 (the “Collision”).

Plaintiff Addison moves for summary judgment to obtain a judicial declaration that there

is no UIM coverage for Defendant’s Collision under the Addison Commercial Policy at

issue. Furthermore, Addison asserts that since this Court has previously granted its

motion to dismiss relative to Defendant’s counterclaims, as they relate to the filing of a

complaint for declaratory relief, and based on the current facts and circumstances,

Defendant’s counterclaims for breach of contract, bad faith breach of contract, and

violation of C.R.S. Section 10-3-1115, are contrary to Colorado law and summary

judgment should be granted as a matter of law.

        II.    MOVANT, ADDISON’S STATEMENT OF UNDISPUTED FACTS

      1.      The Collision that is the subject of this action occurred on August 26, 2019,

at approximately 7:45 p.m. See, Complaint for Declaratory Relief’s Complaint, ECF 1 at

¶¶ 13, 17; admitted by Defendant in ECF 10, ¶¶ 13, 17.

      2.      At the time of the Collision, Defendant was employed with VCI.          See,

Complaint for Declaratory Relief’s Complaint, ECF 1 at ¶ 10.

      3.      At the time of the Collision, Defendant was not in the course and scope of

his employment with VCI. See, Complaint for Declaratory Relief’s Complaint, ECF 1 at ¶

14; admitted by Defendant in ECF 10, ¶ 14.

      4.      Addison issued to VCI the Addison Commercial Policy, policy number

60431695, effective from April 29, 2019 to April 29, 2020. See, Complaint for Declaratory



                                             2
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 3 of 20




Relief’s Complaint, ECF 1 at ¶ 11; admitted by Defendant in ECF 10, ¶ 11.

       5.     At the time of the Collision, Defendant was driving his personal motorcycle

– a 1982 Yamaha. See, Complaint for Declaratory Relief’s Complaint, ECF 1 at ¶ 14;

admitted by Defendant in ECF 10, ¶ 14.

       6.     At the time of the Collision, the only vehicle listed as insured under the

Addison Commercial Policy was a 1970 White Dump Truck, with Vin No. BB0048700451.

See, ECF 1, ¶ 23; ECF 1-1, Policy at 00006; admitted by Defendant in ECF 10, ¶ 23 “that

the 1970 Dump Truck is the only vehicle listed” on the Policy.

       7.     Defendant’s personal motorcycle – a 1982 Yamaha – was not listed as an

insured vehicle on the Addison commercial policy and separately insured with

Nationwide, policy number MSA0078012525. See, Complaint for Declaratory Relief’s

Complaint, ECF 1 at ¶ 15; admitted by Defendant in ECF 10, ¶¶ 15.

       8.     Defendant settled with and received $25,000.00, from the tortfeasor’s bodily

injury liability insurer, Progressive. See, Plaintiff’s Complaint, ECF 3 at ¶ 16; admitted by

Defendant in ECF 10, ¶ 16.

       9.     Defendant made and settled an underinsured motorist claim with his

personal automobile carrier, Liberty Mutual, for $100,000.00.

       10.    Defendant made and settled an underinsured motorist claim with

Nationwide (the insurer of the 1982 Yamaha motorcycle) for $300,000.00. See, Complaint

for Declaratory Relief’s Complaint, ECF 1 at ¶ 18; admitted by Defendant in ECF 10, ¶

18.

       11.    Plaintiff has asserted a claim for underinsured motorist benefits under the

Addison Commercial Policy issued to VCI.         See, Complaint for Declaratory Relief’s



                                             3
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 4 of 20




Complaint, ECF 1 at ¶ 19; admitted by Defendant in ECF 10, ¶ 19.

      12.       The language of Addison’s commercial policy of insurance contains the

following pertinent language to the within coverage issues and motion for summary

judgment:

BUSINESS AUTO COVERAGE FORM, SECTION I – COVERED AUTOS part:
Item Two of the Declarations shows the “autos” that are covered “autos” for each of
your coverages. The following numerical symbols describe the “autos” that may be
covered “autos”. The symbols entered next to a coverage on the Declarations
designate the only “autos” that are covered “autos”.
…

ITEM TWO, Schedule of Coverages and Covered Autos, the Policy states in pertinent
part:
           This policy provides only those coverages where a charge is shown
           in the PREMIUM column below. Each of these coverages will apply
           only to those “autos” shown as COVERED AUTOS below.

                COVERAGES                  COVERED AUTO          LIMIT OF INSURANCE
                                             SYMBOLS
 Covered Auto Liability                   07                     $1,000,000
                                         * * *
Uninsured Motorists – BI Only             07                     $ 300,000
(including Underinsured Motorists)
…

BUSINESS AUTO COVERAGE FORM, SECTION I – COVERED AUTOS, A. Description
of Covered Auto Designation Symbols, below in pertinent part, symbol 07 is described
as follows:

        Symbol                      Description Of Covered Auto Designation
                                                    Symbols
            7              Specifically    Only those “autos” described in Item Three of
                           Described       the Declarations for which a premium charge
                           “Autos”         is shown (and for Covered Autos Liability
                                           Coverage any “trailers” you don’t own while
                                           attached to any power unit described in Item
                                           Three).
…

COLORADO UNINSURED MOTORIST COVERAGE – BODILY INJURY, B. Who Is an
Insured
         If the Named Insured is designated in the Declarations as:

                                            4
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 5 of 20




             …
             2.     A partnership, limited liability company, corporation or any
                    other form of organization, then the following are “insureds”:

                    a.     Anyone “occupying” or using a covered “auto” or a
                           temporary substitute for a covered “auto” …
…

BUSINESS AUTO COVERAGE FORM, SECTION II – COVERED AUTOS LIABILITY
COVERAGE, A. Coverage, 1. Who Is An Insured:

             The following are “insureds”:

             a.     You for any covered “auto”.

             b.     Anyone else while using with your permission a covered
                    “auto” you own, hire or borrow except:

                    (1)    The owner or anyone else from whom you hire or
                           borrow a covered “auto”.

                    (2)    Your “employee” if the covered “auto” is owned by that
                           “employee” or a member of his or her household.


      See, Complaint for Declaratory Relief’s Complaint, ECF 1 at ¶¶ 20, 21, 22, 24, 25,
26, and accompanying Exhibit A at Policy 0010, 0005, 0026, 0027, 0011; admitted by
Defendant in ECF 10, ¶¶ 20, 21, 22, 24, 25, 26, and accompanying Exhibit A at Policy
0010, 0005, 0026, 0027, 0011.

      13.    The Addison Commercial Policy also contains the following pertinent

provisions with respect to UM/UIM coverage:

COLORADO UNINSURED MOTORIST COVERAGE – BODILY INJURY

A.    Coverage
             1.    We will pay all sums the “insured” is legally entitled to recover
      as compensatory damages from the owner or driver of an “uninsured motor
      vehicle.” The damages must result from “bodily injury” sustained by the
      “insured” caused by an “accident.” The owner’s or driver’s liability for these
      damages must result from the ownership, maintenance or use of the
      “uninsured motor vehicle.”
See, ECF 1-1, Policy at 00026.




                                             5
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 6 of 20




       14.    The Addison Commercial Policy also contains the following pertinent
policy condition:

SECTION IV – BUSINESS AUTO CONDITIONS

The following conditions apply in addition to the Common Policy Conditions:

A.     Loss Conditions
…
       2.     Duties in the Event of Accident, Claim, Suit, or Loss.
              …
              b.    (3) Cooperate with us in the investigation or settlement of the claim
                    or defense against the “suit”.

                       (4) Authorize us to obtain medical records or other pertinent
                       information.

                       (5) Submit to examination, at our expense, by physicians of our
                       choice, as often as we reasonably require.

See, ECF 1-1, Policy at 0017.

                              III.   LAW AND ARGUMENT

1.     Declaratory Relief is Proper In this Action.

       Declaratory relief is authorized and appropriate pursuant to Fed. R. Civ. P. 57 and

28 U.S.C. § 2201, as there is an actual controversy between the parties regarding

coverage afforded under the Addison policy, and such relief is necessary to declare the

parties’ contractual rights duties and obligations. See, Complaint for Declaratory Relief,

ECF 1 at ¶¶ 5, 6, 7.

2.     Colorado Law Controls the Interpretation of the Policy.

       In diversity cases, the Court applies the substantive law of the forum state. See,

Berry & Murphy, P.C. v. Carolina Cas. Ins. Co., 586 F.3d 803, 808 (10th Cir. 2009); Barrett

v. Tallon, 30 F.3d 1296, 1300 (10th Cir. 1994).

       In Colorado, the interpretation of the contractual terms of an insurance policy is a



                                            6
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 7 of 20




matter of law. Thompson v. Md. Cas. Co., 84 P.3d 496, 501 (Colo. 2004). "An insurance

policy, like any written contract, presents a question of law and, therefore, is appropriate

for summary judgment.” Tynan’s Nissan, Inc. v. Am. Hardware Mut. Ins. Co., 917 P.2d

321, 323 (Colo. App. 1995). Under Colorado law, insurance policies are construed under

the same traditional principles that govern the interpretation of any contract. Compass

Ins. Co. v. City of Littleton, 984 P.2d 606, 613 (Colo. 1999). Courts must enforce the plain

language and ordinary meaning of the policy unless it is ambiguous or the written policy

expresses otherwise. Hoang v. Assurance Co. of Am., 149 P.3d 798, 801 (Colo. 2007

3.     Standard of Review for Summary Judgment.

       A moving party is entitled to summary judgment if the evidence presented to the

Court indicates “there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c); Celotex Corp. v.

Cattret, 477 U.S. 317, 322 (1986). Here, the key factual issues are either admitted in the

answer or are a matter of interpreting the contractual language of the Policy. Under the

applicable law and per the terms of the Policy, there is no UIM coverage available to

Defendant under the Addison Commercial Policy for the Collision, nor is there any basis

for Defendant’s counterclaims for breach of contract, bad faith breach of contract or

violation of C.R.S. Section 10-3-1115.

4.     Colorado Law Imposes the Burden of Proof on Defendant to Show
       Coverage Exists.

       It is well settled in Colorado law that the party seeking insurance coverage bears

the burden of demonstrating an entitlement to coverage under the insuring agreement.

Rodriguez v. Safeco Ins. Co. of Am., 821 P.2d 849, 853 (Colo. App. 1991). Additionally,

once the party moving for summary judgment makes its prima facie case, the burden

                                             7
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 8 of 20




shifts to the non-moving party to prove that there are genuine disputes of material fact

requiring trial. Fed. R. Civ. P. 56(c); Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671

(10th Cir. 1998); Celotex, 477 U.S. at 324. The non-moving party’s opposition must set

forth specific facts showing that there is a genuine issue for trial. Robertson v. Bd. of

County Comm’rs of the County of Morgan, 78 F. Supp.2d 1142, 1146 (D. Colo. 1999). “A

party opposing summary judgment must do more than assert allegations constituting a

claim.” Christy v. Travelers Indem. Co. of Am., 810 F.3d 1220, 1233 (10th Cir. 2016), citing

Travis v. Park City Mun. Corp. 565 F.3d 1252, 1257-58 (10th Cir. 2009). Rather, “[t]o

survive a motion for summary judgment, the nonmoving party must set forth specific facts

that there is a genuine issue for trial as to those dispositive matters for which he carries

the burden of proof.” Christy, 810 F.3d at 1233

5.     Defendant Veverka is Not an “Insured” Under the Policy’s Liability Coverage.

       The Addison Commercial Policy’s sole named insured is “Veverka Company, Inc.”

with an address at P.O. Box 12, Mack, CO 81525-0012. [ECF 1-1, Policy, at 00002; see

also ECF 1-1, Policy at 0011 (defining “you” as the named insured)] Here, Defendant

Veverka does not fall under the definition of “you” under 1.a., as “you” is defined to be the

Named Insured in the Declarations.         The Named Insured in the Declarations is

unambiguously listed as follows:




See, ECF 1-1, Policy at 0005.

       “You” in the Policy means VCI only. “You” does not include VCI’s employees,

owners or agents. “The identification of the named insured is of paramount interest to the


                                             8
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 9 of 20




insurance carrier. Consequently, in interpreting insurance policies, courts have held that

the term “named insured” has a restricted meaning and does not apply to any persons

other than those named in the policy.” Mid-Century Ins. Co. v. Lijestrand, 620 P.2d 1064,

1067 (Colo. 1980); see also, D.C. Concrete Mgmt., Inc. v. Mid-Century Ins. Co., 39 P.3d

1205, 1207 (Colo. App. 2001). The policy clearly states that “you” only means VCI, the

Named Insured shown in the declarations.

      Under circumstances not present here an employee of VCI could be an “insured,”

but the Policy’s plain language clearly excludes Defendant from being an “insured.” In the

Policy at BUSINESS AUTO COVERAGE FORM, SECTION II – LIABILITY COVERAGE,

A. Coverage, 1. Who Is An Insured, The following are “insureds”:

             a.     You for any covered “auto”.

             b.     Anyone else while using with your permission a covered “auto” you
                    own, hire or borrow except:

                    (1)    The owner or anyone else from whom you hire or borrow a
                           covered “auto”. This exception does not apply if the covered
                           “auto” is a “trailer” connected to a covered “auto” you own.

                    (2)    Your “employee” if the covered “auto” is owned by that
                           “employee” or a member of his or her household.

                    *      *      *
             c.     Anyone liable for the conduct of an “insured” described above
                    but only to the extent of that liability.

      [ECF 1-1, Policy, at 0011-0012]

      By the explicit language of the policy, Defendant is not an insured under the

Addison Commercial Policy, whether as an owner or as an employee. It is undisputed

that the 1982 Yamaha motorcycle, driven by Defendant on the date of the Collision, was

not a “covered auto” under the Addison Commercial Policy. See, ECF 1, ¶ 23; ECF 1-1,



                                            9
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 10 of 20




 Policy at 00006; admitted by Defendant in ECF 10, ¶ 23 “that the 1970 Dump Truck is the

 only vehicle listed” on the Policy.

        Moreover, it is undisputed that Defendant was driving his own personal 1982

 Yamaha at the time of the Collision, a motorcycle for which Defendant maintained

 separate insurance coverage with Nationwide. See, Complaint for Declaratory Relief’s

 Complaint, ECF 1 at ¶ 15; admitted by Defendant in ECF 10, ¶¶ 14, 15. Construing the

 above policy language, an employee of VCI, may only be provided coverage when using

 with VCI’s permission a covered auto owned, hired or borrowed by VCI. Indeed, if the

 coverage granted to “you” in Section II.A.1.a. includes coverage for VCI’s employees and

 agents, then the exclusions found in Section II.A.1.b. for employees driving their own auto

 and for the owners of hired or borrowed autos would be read out of the policy. This is

 impermissible because the Court must view the policy as a whole and give effect to all of

 the contract’s provisions.

        In Unigard v. Mission Insurance Co., 907 P.2d 94, 100 (Colo. App. 1994) the

 Colorado Court of Appeals held that an employee driving their own car did not qualify as

 an insured under a standard commercial auto policy. See also, Gen. Ins. Co. of Am. v.

 Smith, 874 P.2d 412, 414 (Colo. App. 1993) (half owner, officer and director of corporation

 not within the meaning of “you” when Named Insured is a corporation). In addition, other

 courts interpreting language identical to the policy at-issue have held that employees are

 not within the meaning of the defined term “you” in a commercial auto policy. Meyer v.

 City of Amery, 518 N.W.2d 296, 298 (Wis. Ct. App. 1994).

        Accordingly, Defendant does not qualify as “you” for purposes of Who is An

 Insured under Section II.A.1.a. He also does not qualify as an insured under Section



                                             10
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 11 of 20




 II.A.1.b because Defendant was not using a vehicle owned, hired, or borrowed by VCI at

 the time of the accident, which would nevertheless be excluded as he was driving a

 vehicle that he personally owned.

 6.    Defendant is Not an “Insured” Under the Policy’s UM/UIM Coverage.

       Under the clear language of the Addison Commercial Policy, Defendant was not

 an “insured” for UM/UIM coverage at the time of the Collision. The Addison Commercial

 Policy contains a Colorado-specific endorsement with its own definition of “insureds” for

 UM/UIM coverage. Pursuant to COLORADO UNINSURED MOTORIST COVERAGE –

 BODILY INJURY, B. Who Is An Insured, the Policy states in pertinent part:

       If the Named Insured is designated in the Declarations as:
       …
       2.      A partnership, limited liability company, corporation or any
       other form of organization, then the following are “insureds”:

               a.    Anyone “occupying” or using a covered “auto” or a
               temporary substitute for a covered “auto” ….

       [Doc. 1-1, pages 151-152].

       Therefore, to overcome summary judgment Defendant must show he was using a

 “covered ‘auto’ or a temporary substitute for a covered ‘auto’” during the Collision. The

 Policy clearly sets out what a “covered ‘auto’ is for UM/UIM coverage by stating that:

       This policy provides only those coverages where a charge is shown in the
       PREMIUM column below. Each of these coverages will apply only to those
       “autos” shown as COVERED AUTOS below. “

                 Coverages                 Covered                  Limit
                                            Autos
          Liability                        07                 $1,000,000 CSL

                                          ***
          Uninsured     Motorists          07                 $300,000 CSL




                                             11
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 12 of 20




           (including Underinsured

           Motorists)


       [ECF 1-1, at Policy 0005]

       The “covered autos” codes are defined in the Policy [ECF 1-1, Policy at 0010],

 which provides in pertinent part that symbol 07 is as follows:

   Symbol                  Description Of Covered Auto Designation Symbols

      07                Specifically       Only those “autos described in Item
                                           Three of the Declarations for which a
                        Described          premium charge is shown (and for
                                           Covered Autos Liability Coverage any
                        “Autos”            “trailers” you don’t own while attached
                                           to any power unit described in Item
                                           Three)


       Here, the Declarations undisputedly only list the 1970 White Dump Truck as a

 covered auto. See, ECF 1-1, Policy at 0006; see also, ECF 1, ¶ 23; ECF 1-1, Policy at

 00006; admitted by Defendant in ECF 10, ¶ 23 “that the 1970 Dump Truck is the only

 vehicle listed” on the Policy. It is undisputed that VCI did not own the 1982 Yamaha

 motorcycle driven by Defendant in the Collision; that Defendant’s 1982 Yamaha

 motorcycle was owned personally by Defendant; and, in fact, that Defendant maintained

 separate and personal automobile insurance for the 1982 Yamaha motorcycle with

 Nationwide. See, Complaint for Declaratory Relief’s Complaint, ECF 1 at ¶ 15; admitted

 by Defendant in ECF 10, ¶¶ 14, 15. Therefore, the plain wording of the Addison

 Commercial Policy does not give Defendant any UIM coverage for the Collision because

 his 1982 Yamaha motorcycle was not an “owned ‘auto’.” Further, an employee driving a

 car he/she owns is expressly excluded from the definition of an insured under the Policy.


                                             12
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 13 of 20




 [ECF 1-1, Policy, at 0011-0012].

 7.    Defendant’s Personally Owned 1982 Yamaha Motorcycle is Not a Temporary
       Substitute for 1970 Dump Truck Insured Under the Addison Commercial
       Policy.

       Although never argued by Defendant prior to or at the time of Addison’s filing of

 the Complaint for Declaratory Judgment, Defendant now claims that his personally owned

 and separately insured 1982 Yamaha motorcycle was a temporary substitute vehicle for

 the 1970 Dump Truck insured under the Addison Commercial Policy.

       The 1982 Yamaha motorcycle was not a “temporary substitute vehicle” for the

 1970 Dump Truck. The plain and ordinary meaning of the word “substitute” is “a person

 or thing that takes the place or function of another.” See, Merriam-Webster Online

 Dictionary, http:/222.merriam-webster.com/dictionary/substitute (last visited May 16,

 2020). “[I]n order for coverage to attach in this case, the temporary substitute vehicle

 must have been performing a function that the disabled insured vehicle would have been

 performing but for its temporary disability.” Falls Lake Nat’l Ins. Co. v. Martinez, 2016

 U.S. Dist. LEXIX 177909, citing Duncan Auto Realty Ltd. v. Allstate Ins. Co., 754 So.2d

 863, 865 (Fla. Ct. App. 3d Dist. 2000); and Couch on Insurance Sections 1117; 83 &

 117.89 (3rd rev. ed. 1997. A copy of Falls Lake Nat’l Ins. Co. v. Martinez is attached and

 incorporated for reference as Exhibit 1; see also, Mid-Century Ins. Co. v. Robles, 271

 P.3d 592 (Colo. 2011) [when a “vehicle of equivalent use is substituted”]; Nationwide Mut.

 Ins. C. v. Mast, 153 A.2d 893, 1959 Del. Super. LEXIS 84, 52 Del. 127 (1959) [the intent

 of the parties was to ensure the described vehicle and any reasonable replacement, i.e.,

 one adapted to the same commercial use”], a copy of which is attached as Exhibit 2.

       Accordingly, the critical focus for determining a temporary substitute vehicle “is



                                            13
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 14 of 20




 whether it is put to the same use to which the covered vehicle would have been put but

 for its withdrawal from service.” Stonehocker v. Gulf Ins. Co., 368 P.3d 1187, 2016 Mont.

 LEXIS 254 (Sup. Ct. MT 2016), relying upon Progressive Casualty Insurance Co. v.

 Owen, 519 F.3d 1035 (9th Cir. 2008); Second Edition of Couch on Insurance. A copy of

 Stonehocker v. Gulf Ins. Co. is attached and incorporated by reference as Exhibit 3.

        Here, there is no plausible explanation as to how a 1982 Yamaha motorcycle can

 be a temporary substitute for a dump truck. Defendant inconsistently claims in his affidavit

 attached to his counterclaims that he was using the motorcycle as a temporary substitute

 while the dump truck was under repair. See, ECF 10-1, ¶ 13. However, Defendant further

 acknowledges in his Affidavit that the dump truck was used earlier in the day “dressing

 up washed out spots around culverts” and “hauled in a load of ¾ rock.” See, ECF 10-1,

 ¶ 10. Clearly, a motorcycle is incapable of the same use as that of the dump truck -

 hauling rock and cleaning culverts. In fact, the business of VCI, as noted on the policy,

 is that of “Excavation Contractor”, a business for which a motorcycle is incapable of

 performing. See, ECF 1-1, Policy at 0005.

        Importantly, at no time prior to the filing of the Complaint for Declaratory Judgment

 did Defendant claim the motorcycle was a temporary vehicle for the dump truck. In fact,

 the use of the motorcycle as a temporary vehicle flies in the face of Defendant’s

 admissions that he was not in the course and scope of his employment at the time of the

 accident. Moreover, Defendant has changed the facts of an alleged temporary substitute

 vehicle from writing to writing. First, in Defendant’s counterclaim, he asserts for the first

 time that Defendant “had gone to pick up parts for the repair”; then in the Affidavit attached

 to the counterclaim, Defendant claims he “hurried home before [the tire on the dump truck]



                                              14
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 15 of 20




 went flat.” Then, later in the Affidavit, Defendant claims “for safety reasons, I returned the

 Dump Truck to the parking lot where it is stored.” The facts then change again in a letter

 from opposing counsel dated March 9, 2020, where Defendant then states he was

 returning from making a company deposit to the bank when the accident occurred (see

 letter dated March 9, 2020 from Defendant’s counsel to Plaintiff’s counsel, attached and

 incorporated by reference as Exhibit 4; however, it should be noted here that the accident

 occurred at 7:45 p.m., on August 26, 2019. The alleged deposit by Defendant was made

 at 2:56 p.m. on August 26, 2019, nearly five hours earlier. See, Bank Deposit Receipt

 attached and incorporated by reference as Exhibit 5. Moreover, there is nothing on this

 bank deposit document that states the deposit was made in person, particularly when the

 document itself notes a “virtual document”        Regardless of whether the check was

 deposited in person or virtually, the mere fact that a check for VCI was deposited five

 hours prior to the accident does not, in any respect, support that the 1982 Yamaha

 motorcycle was being put to the same use to which the covered Dump Truck vehicle

 would have .been put (i.e., excavation work) but for its alleged repairs. Accordingly, the

 1982 Yamaha motorcycle is not a temporary substitute vehicle for the Dump Truck

 covered auto under the Addison Commercial Policy.

 8.     Defendant’s Counterclaims for Breach of Contract, Bad Faith Breach of
        Contract and Violation of C.R.S. Section 10-3-1115 are Untenable and
        Summary Judgment Should be Granted to Addison as a Matter of Law.


        (a)    Breach of Contract. “It has long been the law in Colorado that a party

 attempting to recover on a claim for breach of contract must prove the following elements:

 (1) the existence of a contract; (2) performance by the plaintiff [Defendant here] or some

 justification for nonperformance; (3) failure to perform the contract by the defendant

                                              15
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 16 of 20




 [Plaintiff here]; and (4) resulting damages to the plaintiff [Defendant here].” W. Distrib. V.

 Diodosio, 841 P.2d 1053, 1058 (Colo. 1992) (internal citations omitted).

        Pursuant to the terms and conditions of the insurance policy, as well as C.R.S. §

 10-4-609, and pertinent case law, Defendant bears the burden of proof with regard to his

 claimed legal entitlement to underinsured motorist benefits. See, ECF 1-1. Policy at 0026;

 see also, C.R.S. § 10-4-609; Briggs v. American Family Mut. Ins. Co., 833 P.2d 859, 861

 (Colo. App. 1992). Defendant has not, and cannot, present any evidence that Addison

 has failed to perform its obligations under the insurance policy. Not only is there a valid

 and justiciable coverage issue involving Defendant’s claimed legal entitlement to UIM

 benefits, Defendant has not at any time prior to the filing of the Declaratory Judgment

 action, nor currently, provided any medical records or billings supporting his claims of

 injury, or that his claim is worth in excess of the already received and available bodily

 injury and UIM limits of other applicable insurance policies - only the arguments and

 statements of counsel. Such information is crucial to any determination of Defendant’s

 legal entitlement to UIM benefits.

        Pursuant to the terms and conditions of the insurance contract, Defendant has an

 affirmative obligation to cooperate with Addison and provide Addison all information

 necessary to properly evaluate Defendant’s claim.          See, ECF 1-1, Policy at 0017.

 Accordingly, Addison cannot be said to have failed to perform the insurance contract, as

 its performance was not due under the terms and conditions of the insurance contract

 given Defendant’s failure to provide any evidence that he is “legally entitled” to UIM

 benefits. Addison’s reliance on the insurance policy contractual provisions does not

 amount to a breach of the insurance contract. See, Williams v. Owners Ins. Co., 621 Fed.



                                              16
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 17 of 20




 Appx. 914, 918, 2015 U.S.App. LEXIX 12170 (10th Cir. 2015) (Not Selected for

 Publication), a copy of which opinion is attached and incorporated by reference as Exhibit

 6, pursuant to U.S.Ct. of App. 10th Cir. Rule 32.1(b). Accordingly, Defendant’s failure to

 comply with the policy provisions and provide documentation that he is “legally entitled”

 to recover UIM benefits is fatal to Defendant’s claims for breach of contract, and Addison

 is entitled to summary judgment as a matter of law.

        (b)    Bad Faith Breach of Insurance Contract and Violation of C.R.S. Section 10-

 3-1115. Defendant’s claims for bad faith breach of insurance contract and violation of

 C.R.S. Section 10-3-1115 are predicated on a perceived unreasonable delay and/or

 denial of UIM benefits by Addison; however, no such delay and/or denial has occurred.

 To prevail on a claim for bad faith breach of contract, Defendant must prove that Addison’s

 conduct was unreasonable or in reckless disregard of the fact that the conduct was

 unreasonable. Williams v. Owners Ins. Co., 621 Fed. Appx. 914, 918-919 (10th Cir. 2015)

 (Not Selected for Publication), Exhibit 6, citing Travelers Ins. Co. v. Savio, 706 P.2d 1258,

 1276 (Colo. 1985) (en banc). To prevail on their claim for violation of C.R.S. §§ 10-3-

 1115, Plaintiffs must prove that (1) benefits were owed under the policy; and (2) Addison

 unreasonably delayed or denied payment of Defendant’s claim.

        Pursuant to C.R.S. § 10-3-1115, an insurer breaches these statutory duties if, and

 only if, there was “no reasonable basis to delay or deny the claim for benefits.” See,

 Williams v. Owners Ins. Co., 621 Fed. Appx. 914, 919 (10th Cir. 2015) (Not Selected for

 Publication), Exhibit 6, citing Kisselman v. Am. Family Mut. Ins. Co., 292 P.3d 964, 974

 (Colo. App. 2011). Defendant’s claims under common law and statutory law impose

 liability if, and only if, Addison acted unreasonably. See, Williams v. Owners Ins. Co., 621



                                              17
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 18 of 20




 Fed. Appx. 914, 919 (10th Cir. 2015) (Not Selected for Publication), Exhibit 6.       Both

 claims are evaluated objectively, based on industry standards. Id at 919, Exhibit 6, citing

 Travelers Ins. Co. v. Savio, 706 P.2d 1258, 1276 (Colo. 1985 (common law claim), and

 Fisher v. State Farm Mut. Auto. Ins. Co., 2015 COA 57, ¶53, 2015 WL 2198515 at *9

 (statutory claim). The burden is on Defendant to establish and prove that Addison acted

 unreasonably. Williams, 621 Fed. App. 914, 918, Exhibit 6, citing Goodson v. Am.

 Standard Ins. Co. of Wis., 89 P.3d 409, 415 (Colo. 2004).

        As discussed above with respect to Defendant’s breach of contract claim,

 Defendant has not, and cannot, present any evidence that Addison has acted

 unreasonably and/or with reckless disregard of the fact that the conduct was

 unreasonable and/or unreasonably delayed or denied any underinsured motorist benefits

 to Defendant. Importantly, Defendant has failed to provide any objective proof that

 Addison’s actions in this case were unreasonable by any industry standard. In fact, prior

 to filing of the declaratory judgment action, nor currently, has Defendant provided any

 documentation that he is legally entitled to underinsured motorist benefits under the

 Addison Commercial policy, much less any breach of industry standards. Defendant

 merely claims, through arguments of counsel and despite pending coverage issues, that

 he is entitled to the Addison Commercial Policy limits. Accordingly, Defendant’s claims

 against Addison for bad faith breach of insurance contract and violation of C.R.S. Section

 10-3-1115 are devoid of any evidentiary proof that Addison acted unreasonably under the

 facts and circumstances of this case.

       Although the issue of unreasonableness is usually a question of law, “in

 appropriate circumstances, as when there are no genuine issues of material fact,



                                             18
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 19 of 20




 reasonableness may be decided as a matter of law.” Williams v. Owners Ins. Co., 621

 Fed. Appx. 914, 919 (10th Cir. 2015) (Not Selected for Publication), Exhibit 6, citing Estate

 of Morris v. COPIC Ins. Co., 192 P.3d 519, 524 (Colo. App. 2008). As Defendant fails to

 provide any substantiation or evidence regarding his claims of alleged unreasonableness

 on the part of Addison, Addison is entitled to summary judgment as a matter of law, as to

 Defendant’s claims of bad faith breach of insurance contract and violation of C.R.S.

 Section 10-3—1115.

                                        CONCLUSION

        Based on the foregoing, Addison respectfully requests the following: (1) that

 summary judgment be granted in favor of Addison on Addison’s Complaint for Declaratory

 Judgment, and that no UIM coverage is available to Defendant under the Addison

 Commercial Policy; and (2) that summary judgment be granted against the Defendant on

 his counterclaims for (a) breach of contract; (b) bad faith breach of contract; and (3)

 violation of C.R.S. §§ 10-3-1115. Addison respectfully requests any and all further relief

 as this Court deems just and proper.

        DATED this 18th day of May, 2020.

                                    Respectfully submitted:

                                    By:    s/ Elaine K. Stafford
                                           L. Kathleen Chaney
                                           Elaine K. Stafford
                                           LAMBDIN & CHANEY, LLP
                                           4949 South Syracuse Street, Suite 600
                                           Denver, CO 80237
                                           (303) 799-8889
                                           (303) 799-3700 (facsimile)
                                           Email: kchaney@lclaw.net; estafford@lclaw.net
                                           Attorneys for Plaintiff Addison Insurance




                                              19
Case 1:19-cv-03008-RBJ Document 39 Filed 05/18/20 USDC Colorado Page 20 of 20




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of May, 2020, a true and correct copy of the
 foregoing MOTION FOR SUMMARY JUDGMENT RE PLAINTIFF’S COMPLAINT FOR
 DECLARATORY JUDGMENT AND DEFENDANT’S COUNTERCLAIMS FOR (1)
 BREACH OF CONTRACT; (2) BAD FAITH BREACH OF CONTRACT; AND (3)
 VIOLATION OF C.R.S. SECTION 10-3-1115, ET SEQ. was filed with the Clerk of the
 Court using the CM/ECF system which will send notification of such filing to the following e-
 mail addresses:

 Peter M. Anderson, Esq.: peter@attorneyanderson.com
 Eric B. Ballou, Esq.: eric@attorneyandersron.com
 Attorneys for Defendant Michael Veverka




                                    By:    s/ Elaine K. Stafford
                                           L. Kathleen Chaney
                                           Elaine K. Stafford
                                           LAMBDIN & CHANEY, LLP
                                           4949 South Syracuse Street, Suite 600
                                           Denver, CO 80237
                                           (303) 799-8889
                                           (303) 799-3700 (facsimile)
                                           Email: kchaney@lclaw.net; estafford@lclaw.net
                                           Attorneys for Plaintiff Addison Insurance




                                              20
